Citation Nr: 0842417	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
hepatitis.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
gastritis.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for a heart condition 
to include unifocal premature ventricular contractions and 
status post myocardial infarction.

5.  Entitlement to service connection for a respiratory 
condition to include chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1969, and from April 1972 to November 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in which the RO declined to reopen 
the previously denied claims for service connection for 
hepatitis and gastritis, and in which service connection for 
unifocal premature ventricular contractions, anterior wall 
myocardial infarction, and pneumonia was denied.

The medical evidence demonstrates that the veteran is 
diagnosed with a heart condition, including unifocal 
premature ventricular contractions and status post myocardial 
infarction, and has been treated for respiratory disorders, 
including pneumonia.  He has been diagnosed with COPD and, 
since 1999, has been dependent on oxygen.  Both his heart 
condition and his respiratory condition have required 
extensive treatment.  Due to the complexity of the overall 
conditions and the required treatment, and in the interests 
of maintaining medical accuracy, these issues have been 
recharacterized as reflected on the first page of this 
decision.

In an unappealed August 1991 rating decision, the RO denied 
service connection for gastritis.  Before considering a claim 
that has previously been adjudicated, the Board must 
determine that new and material evidence was presented or 
secured for the claim, as a jurisdictional matter.  Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue of 
service connection for gastritis has thus been 
recharacterized as presented on the first page of this 
decision.

Service connection for an abnormal electrocardiogram finding 
was also denied in the August 1991 rating decision.  However, 
the present claim has been recharacterized to contemplate 
service connection for a heart condition, to include unifocal 
premature ventricular contractions and status post myocardial 
infarction-a condition involving more than abnormal 
laboratory findings.  Thus, the Board distinguishes the claim 
from that involving the claim to reopen the previously denied 
gastritis.  See Ephraim v. Brown, 82 F.3d 399 (1996) (a claim 
based on a new diagnosis states a new claim for the purpose 
of the jurisdictional requirement when the new disorder had 
not been diagnosed and considered at the time of the prior 
notice of disagreement).

In January 2006, the veteran submitted a claim for service 
connection for migraine headaches.  In an April 2006 
statement, the veteran's private treating physician proffered 
his opinion that the veteran's diagnosed migraine headaches 
had had their onset during active service.  The claim for 
service-connection for migraine headaches is referred for 
appropriate adjudication.


FINDINGS OF FACT

1.  In a written statement dated in January 2006, and before 
the Board had an opportunity to render a decision in the 
case, the appellant withdrew his appeal as to the issue of 
service connection for hepatitis.

2.  In an August 1991 rating decision, the RO denied service 
connection for gastritis.  The veteran was notified of that 
decision in August 1991, but he did not timely disagree with 
it.  

3.  The additional evidence received since the August 1991 
rating decision includes evidence necessary to substantiate 
the claim, i.e., service medical records showing treatment 
for indigestion during service and private treatment records 
showing treatment for gastritis from prior to discharge to 
the present.  This evidence raises a reasonable possibility 
of substantiating the claim.  

4.  The medical evidence establishes that the veteran's 
diagnosed gastritis had its onset during active service. 

5.  The medical evidence establishes that the veteran's heart 
condition had its onset during active service.

6.  The medical evidence establishes that the veteran is 
diagnosed with COPD that has been found to be the etiological 
result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant concerning the claim for service connection for 
hepatitis have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 
& Supp. 2008); 38 C.F.R. § 20.204 (2008).

2.  Evidence received since the August 1991 rating decision 
is new and material and the claim for service connection for 
gastritis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).

3.  The criteria for service connection for gastritis have 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for a heart 
condition, to include unifocal premature ventricular 
contractions and status post myocardial infarction, have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  The criteria for service connection for a respiratory 
condition, to include COPD, have been met. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

In July 2004, the veteran submitted his substantive appeal, 
indicating in block 9A that he wished to appeal all issues 
identified in the statement of the case and any supplemental 
statements of the case sent to him.  The July 2004 statement 
of the case listed service connection for hepatitis as one of 
the issue under appeal.  This submission was sufficient to 
timely perfect his appeal as to the issue of service 
connection for hepatitis 

In January 2006, in a written statement, the appellant 
indicated that he considered the issue of service connection 
for hepatitis a closed issue, as he was treated with medicine 
and rest and had had no relapses.  He reiterated again that 
he felt the issue of service connection for hepatitis to be a 
closed issue.  Neither he nor his representative made further 
arguments in support of the claim, and the veteran's 
representative did not list the issue in his November 2008 
brief.

The RO accepted the January 2006 statement as a withdrawal of 
the issue on appeal.  The Board sees no reason to overturn 
this finding.

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the appellant withdrew his appeal as to the issue of 
service connection for hepatitis, there remain no allegations 
of error of fact or law for appellate consideration. The 
Board therefore has no jurisdiction to review this issue.

II.  Duty to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

III.  New and Material

In an August 1991 rating decision, the RO denied service 
connection for gastritis.  Service connection for gastritis 
was denied because the last VA examination, conducted in May 
1991, had not detected the condition.  Therefore, the RO 
determined that service-connection could not be warranted for 
gastritis. 

The RO gave notice of the August 1991 rating decision in the 
same month.  The veteran submitted a notice of disagreement 
May 1993, which was not timely.  The decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the August 1991 rating decision 
include includes service medical records.  These records 
alone are sufficient to reopen the previously denied claim.  
See 38 C.F.R. § 3.157.  However, these records also show that 
the veteran was treated during his second period of active 
service for indigestion.  The veteran also submitted the 
statements of his private treating physician showing a 
current diagnosis of gastritis and providing an opinion that 
the condition had its onset during active service and had 
existed continuously from prior to the veteran's discharge to 
the present.  

This evidence is new in that it was not previously for 
record.  

This evidence establishes that the veteran has been diagnosed 
with gastritis during his second period of active service and 
that the condition has existed continuously from prior to his 
discharge to the present. This evidence is therefore also 
material.

Accordingly, reopening the claim for service connection for 
gastritis is warranted.

IV. Service Connection

The veteran seeks entitlement to service connection for 
gastritis, a heart condition, and a respiratory condition as 
the result of his active service.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Private medical records show complaints of and treatment for 
gastritis; a heart condition, including unifocal premature 
ventricular contractions and status post myocardial 
infarction; and a respiratory condition including pneumonia, 
multiple upper respiratory infections and COPD. 

The veteran's private treating physician has proffered 
statements dated in February and December 2003.  In summary, 
these statements establish that the veteran is diagnosed with 
gastritis, a heart condition including recurrent premature 
ventricular contractions and anterior wall myocardial 
infarction, and a respiratory condition including COPD and 
bilateral pneumonia.  These statements further establish that 
the diagnosed gastritis and heart condition had their onset 
during the veteran's active service, and that the veteran 
manifested symptoms of these conditions from his discharge 
from active service continuously to the present.  These 
statements also establish that the diagnosed COPD is the 
result of multiple upper respiratory infections, including 
pneumonia, that had their onset during active service.  

Concerning the claimed gastritis, the physician observed that 
service medical records reflect treatment for gastritis at 
least 12 times.  Following discharge, the physician continued 
to treat the veteran for gastritis, including with prescribed 
medications.  The physician opined that the condition is 
ongoing, has not been resolved, and continues to require 
treatment with medications.

Concerning the claimed heart condition, the physician's 
statement, in summary, indicates that the veteran developed a 
heart condition during service.  Specifically, the physician 
reported that in September 1990, the Air Force hospital 
referred the veteran to his office for evaluation and 
treatment following an irregular electrocardiogram.  The 
physician diagnosed unifocal premature ventricular 
contractions at that time, a condition that service medical 
records, the physician observed, revealed had been previously 
diagnosed in 1986.  The physician reported he continued to 
treat the veteran for his heart condition after his discharge 
from active service to the present, during which the veteran 
suffered a myocardial infarction and required numerous other 
procedures including stent placements, rotoblade of the 
artery, open heart surgery, and placement of a defibrillator.  
The veteran continues to require treatment for his heart 
condition, including unifocal premature ventricular 
contractions and angina.

Concerning the claimed respiratory condition, the physician 
diagnosed the veteran with COPD, which he opined is the 
result of the veteran's frequent upper respiratory infections 
which had their onset during active service.  The physician 
pointed out that service medical records reflect the veteran 
was treated on three separate occasions for pneumonia and at 
least 20 times for upper respiratory infections.  The 
physician reported he continued to treat the veteran for 
respiratory infections following his discharge from active 
service, which occurred at least once a year.  In 2001, the 
veteran was hospitalized for double pneumonia.  He ultimately 
developed COPD and, since 1999, has been dependent on oxygen.  

The veteran's service medical records are incomplete.

Records from the period of active service ending in 1969 are 
present, apparently in their entirety, and reveal numerous 
entries of complaints of and treatment for gastritis and 
upper respiratory infections during the period of service 
ending in 1969.  Report of medical examination at discharge 
and of a medical evaluation board, dated in January 1969, 
reflect a diagnosis of gastritis, resolved.

Records from the period of active service ending in 1990 are 
largely missing.  Present are his reports of medical history 
and examination at discharge, a laboratory report, and a 
single entry dated in October 1990 plus a handful of records 
the veteran supplied.  These records show a history of 
treatment for gastritis, unifocal premature ventricular 
contractions, and sinusitis during the second period of 
active service.  The reports of medical history and 
examination at discharge, dated in January 1990, reflect a 
history of frequent indigestion when eating spicy foods 
treated with medication with good results, right upper 
complex ectopy in 1986 with normal treadmill and holter 
results, and sinusitis in 1985 with no recurrence.

The January 1990 discharge examination report appears to 
establish that heart and respiratory conditions, while 
treated during active service, were resolved and no longer 
present at discharge.  However, this is inconsistent with the 
statement of the veteran's treating physician, to whom the 
military referred the veteran during active service and who 
has treated the veteran from prior to his discharge to the 
present.  In addition, the January 1990 report pre-dated the 
veteran's November 1990 discharge by more than ten months.  
Thus, the January 1990 report is accepted as competent 
medical evidence to establish that the veteran was treated 
for gastritis, and heart and respiratory conditions during 
his second period of active service.  However, given that the 
report is dated over ten months prior to the veteran's actual 
discharge and is inconsistent with the other medical evidence 
of record, it cannot be found to be an accurate assessment of 
the veteran's medical condition at discharge.  Hence, it 
cannot be used to establish that the veteran's heart and 
respiratory conditions had resolved with no further 
complications at the time of his discharge.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

In contrast, the statements and observations provided by the 
veteran's private treating physician, including his 
references to specific entries in the service medical 
records, are consistent with the service medical records 
present in the claims file.  The physician's statements and 
observations are also consistent with the January 1990 
discharge examination report, inasmuch as the report notes 
treatment for the claimed conditions during the veteran's 
second period of active service.  In addition, the physician 
provided a rationale for his opinions, namely his 
observations from the service medical records and his 
observations and deductions formed at having treated the 
veteran prior to his discharge and, at the time of his 
December 2003 opinion, more than 13 years following the 
veteran's discharge.  His opinion is therefore probative.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

The medical evidence presents no other opinions or evidence 
against a finding that the veteran's diagnosed gastritis and 
heart condition had their onset during active service, and 
that his diagnosed respiratory condition is the result of his 
active service.

The medical evidence is, at the very least, in equipoise; and 
the benefit of the doubt goes to the veteran. See 38 C.F.R. 
§ 3.102.  Service connection for gastritis; a heart condition 
to include unifocal premature ventricular contractions and 
status post myocardial infarction; and for a respiratory 
condition to include COPD is warranted. 


ORDER

The claim to reopen the previously denied claim for service 
connection for hepatitis is dismissed.

New and material evidence having been received, the 
previously denied claim for gastritis is reopened.

Service connection for gastritis is granted.

Service connection for a heart condition, to include unifocal 
premature ventricular contractions and status post myocardial 
infarction, is granted.

Service connection for a respiratory condition, to include 
COPD, is granted.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


